Citation Nr: 1631588	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability (excluding skin cancer), to include moles, to include as due to herbicide exposure. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at an April 2016 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Subsequent to the Statement of the Case issued in March 2014, additional documents were associated with the Veteran's claims file, to include private medical records submitted by the Veteran (from Family Chiropractic Center) and VA treatment records and VA examination reports obtained by VA.  The Veteran filed his substantive appeal in May 2014 and therefore the documents submitted by the Veteran are subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  With respect to the records obtained by VA, waiver of consideration of such evidence by the AOJ is not assumed.  Regarding the Veteran's hypertension claim, such claim is being reopened and remanded and the AOJ therefore will have the opportunity to consider such documents in the first instance on remand.  With respect to the Veteran's skin disability claim, the additional VA treatment records and VA examination reports obtained by VA are not relevant to this issue and the Board can therefore proceed with a decision on this claim.  See 38 C.F.R. § 19.37(a) (2016). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2003 rating decision denied entitlement to service connection for hypertension.

2.  Evidence associated with the Veteran's claims file after the denial in July 2003 is relevant and probative.

3. The Veteran's skin disability is not related to active service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision which denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received and the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension - New and Material

The Veteran's claim for entitlement to service connection for hypertension is being reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.
Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2016).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis 

The Veteran's claim for entitlement to service connection for hypertension was denied by a July 2003 rating decision.  This rating decision stated that "[s]ervice connection for hypertension is denied because there is no record of your being treated for this condition in service" and "[i]t is necessary to provide evidence which demonstrates that the claimed condition was incurred in or aggravated by military service."  In essence, there was no evidence of disease in service or of a nexus to service.  
The Veteran was notified of the July 2003 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

Since the final July 2003 rating decision, VA published in the Federal Register a notice titled "Health Effects Not Associated With Exposure to Certain Herbicide Agents."  See 75 Fed. Reg. 32540-03 (June 8, 2010).  This Notice stated that the National Academy of Sciences (NAS) concluded (in a report titled "Veterans and Agent Orange: Update 2006") that there was limited or suggestive evidence of an association between hypertension and herbicide exposure.  The most recent NAS update referenced by VA in the Federal Register included the same conclusion regarding hypertension.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  The previously referenced Notices were published in the Federal Register by VA and thus VA is on notice as to the information contained therein.

The July 2003 rating decision did not reference herbicides in its denial of the Veteran's hypertension claim.  During the course of the current appeal, the Veteran has specifically asserted that his hypertension is the result of his in-service herbicide exposure.  See June 2010 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  The Veteran served in Vietnam and therefore in-service herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016); DA Form 20.     

The Board finds the updated NAS findings, referenced by VA in Notices published in the Federal Register, to be new and material evidence.  As noted above, the prior July 2003 rating decision denied the Veteran's claim, at least in part, on the lack of a nexus between (then) currently diagnosed hypertension and the Veteran's active service.  The updated NAS findings relate to issue of nexus and provide evidence that an association may exist between the Veteran's hypertension and his active service.  As such, this new evidence is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for hypertension is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

II.  Skin Disability  

Scope of Claim

The Veteran filed a claim for entitlement to service connection in April 2003 and listed disabilities of skin cancer of the eye lids, which was noted to have begun in July 1997, and skin cancer, which was noted to have begun in September 2002.  Private medical records obtained during the course of that claim included an August 1997 operative note from Dr. M.W. that noted a diagnosis of "malignant lesion involving the right eyelid, right check and right canalicular system" and an October 2002 note from Dr. M.W. that referenced removal of "a basal cell carcinoma involving the right lateral canthus, right lower eyelid, right upper eyelid, and temporal area."  A July 2003 rating decision denied entitlement to service connection for skin cancer.  That decision was not appealed and additional new and material evidence was not submitted within one year of the decision and it therefore is final.  

In June 2010, the Veteran filed a claim for entitlement to service connection and listed a disability of moles, which was noted to have occurred in May 1970.  In a March 2011 phone call, the Veteran "stated he is filing a claim for Skin Condition all over his back to include Moles."  In his March 2012 notice of disagreement (NOD), the Veteran referenced having hives and being treated for such from 1968-1979 and on his May 2014 VA Form 9, the Veteran referenced having had cancer and also stated that "I have skin condition for the last 40 years."  At the Board hearing, the Veteran referenced receiving treatment for his skin in 1968 and also that he "had three cancer surgeries around the eye, two around the eyes and one in the bladder."

Upon review, while the Veteran did reference skin cancer in the course of the current claim filed in June 2010, the Board finds that, based on the entirety of his statements, his current claim does not encompass skin cancer (which if it did, would therefore require new and material evidence to reopen such claim based on the final July 2003 rating decision).  As noted, the Veteran filed a claim for entitlement to service connection in June 2010 for moles, noted to have occurred in May 1970, and clarified in March 2011 that he was claiming a skin condition "all over his back to include Moles."  Neither statement referenced a claim for skin cancer.  Also, based on the Veteran's April 2003 VA Form 21-526, the Veteran's skin cancer was diagnosed in 1997 and 2002 and in statements during the course of the claim filed in June 2010, the Veteran referenced having a skin condition prior to this time, suggesting that his current claim involves a separate skin disability that manifested prior to his skin cancer.  As such, the scope of the Veteran's current claim on appeal does not include skin cancer and this has been reflected on the title page above.  

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.

The Veteran was provided with adequate notice in September 2010 and March 2011 letters, prior to the March 2011 rating decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs) and private medical records.  

The Board notes that the VA treatment records currently of record appear to be incomplete.  On an April 2011 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran referenced VA treatment for the last 2 and a half years, but did not indicate a specific condition such treatment was for.  The Board notes that the earliest VA treatment records are from May 2009 and that 2 and a half years prior to April 2011 would be approximately October 2008.  In addition, the references to the skin contained in the VA treatment records of record are limited to skin cancer (which as discussed above is excluded from the current claim).  At the April 2016 Board hearing, the Veteran stated that "[w]hen I come back to VA one time, he said you've been overexposed to the sun."  No record of this nature is of record.

As will be outlined further below, the Veteran's claim is being denied based on the lack of a nexus between a current skin disability and the Veteran's active service.  There is no indication that any outstanding VA treatment records contain evidence relevant to the determinative issue of nexus.  Therefore, remanding the Veteran's claim to obtain VA treatment records would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  In addition, the Board finds that the Veteran's April 2011 VA Form 21-4142 did not "sufficiently identify" VA medical records that he desired to be obtained with respect to his skin disability claim, as while VA treatment was noted to have been received, there was no indication from the Veteran that he received VA treatment for a skin disability during the referenced time period (the Board notes that the Veteran also had pending a claim for entitlement to service connection for a different disability).  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information).  

In addition, the Veteran has referenced receiving private medical care related to his skin and no records are of record from such providers.  In his March 2012 NOD, the Veteran referenced having hives and receiving shots of Benadryl at the Greensburg Hospital from 1968-1979.  At the April 2016 Board hearing, the Veteran referenced that he received Benadryl shots for hives at the Decatur County Memorial Hospital in 1968.  See April 2016 Board Hearing Transcript, pages 4-5.  Also at the April 2016 Board hearing, the Veteran also referenced receiving treatment related to his skin at the Greensburg Hospital.  See id. at page 10.  As will be discussed further below, the Veteran is competent to report that he was treated for hives and that he received Benadryl shots from 1968-1979 and the Board will accept the Veteran's report that such treatment occurred.  Similar to the VA treatment records discussed above, however, there is no indication that any potentially available outstanding private treatment records contain evidence relevant to the determinative issue of nexus.  In this regard, the Board notes that any private treatment records from 1968-1979 could not relate to a nexus between a skin disability during the current appeal (dating to June 2010) and the Veteran's active service.  Therefore, remanding the Veteran's claims to attempt to obtain private treatment records would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  With respect to his skin disability claim, the Veteran was not afforded a VA examination and no VA opinion was obtained with respect.  The Board, however, finds that no VA examination or opinion is necessary, which will be discussed further below.    

With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ stated the current appellate issues at the beginning of the hearing, discussed potential evidentiary defects and suggested evidence that would support the claim on appeal.  In addition, the VLJ held the record open for 60 days to provide the opportunity to submit additional evidence.  The actions of the VLJ supplemented the VCAA (Veterans Claims Assistance Act of 2000) and complied with 38 C.F.R. § 3.103(c) (2016).  Moreover, neither the appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2016), nor has any prejudice in the conduct of the Board hearing been identified.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted above, the Veteran served in Vietnam and therefore in-service herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016); DA Form 20.  In the case of a veteran exposed to herbicides, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As relevant to this claim, if chloracne or other acneform disease consistent with chloracne becomes manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to herbicides during active service, presumptive service connection is warranted.
Analysis

In June 2010, the Veteran filed a claim for entitlement to service connection and listed a disability of moles, which was noted to have occurred in May 1970, and referenced that such condition was a result of in-service herbicide exposure.  In a March 2011 phone call, the Veteran "stated he is filing a claim for Skin Condition all over his back to include Moles."  In his March 2012 NOD, the Veteran stated that he disagreed "with my back and belly skin condition" and that "all doctors tell me [I] was overexposed."  He also stated that "[t]he first 11 years [I] would break out in hives and has to take shots of Ben[a]dr[y]l...from 1968-1979."  On his May 2014 VA Form 9, the Veteran stated that "I have skin condition for the last 40 years."  

At the April 2016 Board hearing, the Veteran testified that he returned from Vietnam in July 1967 and that he sought treatment for his skin in 1968.  See April 2016 Board Hearing Transcript, page 4.  He stated that after he returned from Vietnam, "the first thing I got was, like, every year I'd get the hives and I'd have to go to the hospital and get a Benadryl shot" and that "[a]nd then this stuff started breaking out on me."  The Veteran stated that "I've got dry, hard knots in my skin...On my back, on my side...It's just like scabs on them, red spots underneath the skin."  He also stated that "[i]t just itches real bad" and that "I've got it all over my body.  It just ain't on my back, it's all, you know."  

The Veteran's spouse also provided testimony.  She stated that she married the Veteran in 1978 and that the Veteran has had his skin condition "[e]ver since I've known him."  The Veteran's spouse also testified that "[t]he doctors looked at him many times and it's just, like, it's nothing.  They didn't know what they were dealing with."  

The Veteran's STRs included a June 1965 entrance examination reported that noted normal upon clinical evaluation for the Veteran's skin and noted abnormal regarding "identifying body marks, scars," specifically noting a scar on the left thorax.  A June 11, 1967 STR, which is difficult to read, appeared to reference mild redness over the testicle for one week.  A June 13, 1967 STR referenced a "rash in crotch area."  A July 1967 separation examination report noted normal upon clinical evaluation for the Veteran's skin and noted abnormal regarding "identifying body marks, scars," specifically noting a scar on the left side.  No defects or diagnoses were listed and the Veteran was noted to be qualified for separation.  On an accompanying Report of Medical History form, the Veteran denied ever having or having now skin diseases, boils or tumor, growth or cyst.      

Upon review of the evidence, the Board concludes that entitlement to service connection for a skin disability is not warranted.  

Initially, the Board notes that the Veteran is competent to report skin symptoms that are present and skin manifestations that are visible and the Board finds the Veteran's report of currently experiencing such symptoms and manifestations to be credible.  As such, while not documented in the medical evidence currently of record, the Board will accept the presence of a skin disability during the current appeal period.  

Next, the Board finds that entitlement to service connection is not warranted based on the presumption regarding herbicide exposure.  As noted above, if chloracne or other acneform disease consistent with chloracne becomes manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to herbicides during active service, presumptive service connection is warranted.  The Board notes that the presumption is limited to chloracne and other acneform disease consistent with chloracne and does not encompass all skin disorders.  The evidence of record does not indicate that chloracne or other acneform disease consistent with chloracne manifested during service or within a year after the last date on which the Veteran was exposed to herbicides during active service.  Moreover, the Veteran has not contended such.  Further, the evidence does not indicate that the Veteran has been diagnosed at any time with chloracne or other acneform disease consistent with chloracne.  The Board therefore concludes that such disease did not become manifest to a degree of 10 percent or more within a year of the Veteran's last in-service exposure to herbicide.  As such, presumptive service connection is not warranted.    

To the extent that the Veteran referenced being treated for his skin in 1968, which could be within one year of the last date he was in Vietnam in July 1967 (and therefore his last in-service exposure to herbicide), there is no indication that such treatment related to chloracne or other acneform disease consistent with chloracne.  See April 2016 Board Hearing Transcript, page 4 (regarding the date the Veteran returned from Vietnam).  As discussed, the Veteran described having hives and being treated with Benadryl.  The Board notes that Benadryl, which is a trademark for preparations of diphenhydramine hydrochloride, is "used for the symptomatic treatment of allergic symptoms, for the treatment of anaphylaxis, parkinsonism or drug-induced extrapyramidal disorders, and motion sickness or other causes of nausea, vomiting, or vertigo, as an antitussive, as a sedative and hypnotic, and as an ingredient in cough and cold preparations."   See Dorland's Illustrated Medical Dictionary 208, 523 (32nd ed. 2012) (defining Benadryl and diphenhydramine hydrochloride, respectively).  The Veteran has not indicated that he was treated for chloracne or other acneform disease consistent with chloracne within one year of the last date he was in Vietnam in July 1967 and his description of his condition (hives) and the treatment received (Benadryl) does not otherwise indicate that he was treated for chloracne or other acneform disease consistent with chloracne.  As noted above, the evidence does not indicate that the Veteran has been diagnosed at any time with chloracne or other acneform disease consistent with chloracne.  

While no records were obtained related to his reported private medical treatment in 1968, as noted above, the Board has accepted the Veteran's report that such treatment occurred.  Lacking any indication that such treatment related to chloracne or other acneform disease consistent with chloracne, or any later diagnosis of such conditions, remanding the Veteran's claim to attempt to obtain private treatment records from that time period would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

While entitlement to service connection is not warranted based on presumptive service connection, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted, the Veteran's STRs contained two June 1967 STRs that referenced redness and a rash in the groin area.  On a July 1967 Report of Medical History form (accompanying the separation examination report), the Veteran denied ever having or having now skin diseases, boils or tumor, growth or cyst and a July 1967 separation examination report noted normal upon clinical evaluation for the Veteran's skin.  While the July 1967 separation examination report noted abnormal regarding "identifying body marks, scars," specifically noting a scar on the left side, this appears to have been the same scar referenced by the June 1965 entrance examination report, which noted abnormal regarding "identifying body marks, scars," specifically noting a scar on the left thorax.  The July 1967 separation examination report noted no defects or diagnoses and the Veteran was noted to be qualified for separation.  Overall, it appears that any skin disability that may have been present in June 1967 resolved by the time of the Veteran's separation from active service in July 1967.

As discussed, the Veteran reported that he sought treatment for his skin in 1968 and referenced having hives.  This condition does not appear to be related to the Veteran's in-service skin disability in the groin area documented in the Veteran's STRs and the Veteran has not argued that his current skin disability is a continuation (or otherwise related to) this in-service skin disability.  In this regard, the Veteran's June 2010 claim listed a disability of moles, which was noted to have occurred in May 1970.  Also, on his May 2014 VA Form 9, the Veteran stated that that "I have skin condition for the last 40 years."  The Board notes that the Veteran separated from active service in July 1967 and that forty years prior to the May 2014 statement would be 1974.  Also, as noted, the Veteran's spouse provided testimony at the April 2016 Board hearing that the Veteran had had his skin condition "[e]ver since I've known him."  She stated that she married the Veteran in 1978, however, and there is no indication that she knew the Veteran while he was in active service or within his first post-service year.  Overall, the evidence of record, to include the Veteran's statements, suggests that the Veteran's current skin disability manifested after his separation from active service.  

The Veteran's primary contention appears to be that his skin disability is related to his in-service herbicide exposure.  To this point, however, no competent evidence is of record that indicates a relationship exists between his current skin disability and his herbicide exposure.  While the Veteran (and his representative) have contended such, the Veteran (and his representative), however, is not competent to attribute his current skin disability to his in-service herbicide exposure, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran has not otherwise stated that that a competent medical professional has made such attribution.  In other words, there are no Jandreau type exceptions.           

The Board notes that while the Veteran was not afforded a VA examination and no VA opinion was obtained regarding his skin disability claim, such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed, while there was competent evidence of a current disability and evidence of an in-service event (in the form of herbicide exposure or in-service skin disability in the groin area as documented in the Veteran's STRs), the remaining two McLendon elements are not present, as the evidence of record does not contains an indication that the current skin disability may be associated with the Veteran's active service and there is not a lack of sufficient medical evidence to make a decision on the claims.  

The Board has considered the Veteran, and his representative's contentions.  As discussed above, the primary contention appears to be that his current skin disability is related to his in-service herbicide exposure.  In this regard, the Veteran stated in his March 2012 NOD that "all doctors tell me [I] was overexposed," presumably a reference to herbicide exposure.  As discussed above, while the Veteran is presumed to have been exposed to herbicides in service and such exposure has been considered, the Board has concluded that the evidence does not support entitlement to service connection on a presumptive basis related to herbicides or otherwise on a direct basis, to include as due to herbicide exposure.

In summary, the Board finds that the Veteran's skin disability is not related to active service, to include herbicide exposure, and concludes that the Veteran's skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  As such, the criteria for entitlement to service connection for a skin disability (excluding skin cancer) have not been met and the Veteran's claim therefore must be denied.  
ORDER

The application to reopen a claim for entitlement to service connection for hypertension is granted.

Entitlement to service connection for a skin disability (excluding skin cancer), to include moles, is denied.


REMAND

VA treatment records indicated a current diagnosis of hypertension.  See, e.g., January 2011 VA treatment note (referencing hypertension as an active problem).  As noted above, in-service herbicide exposure is presumed.  In addition, also as noted above, the NAS has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  The Veteran has not been afforded a VA examination with respect to this claim.  In light of the evidence of a current disability, and the NAS findings suggesting that there may be an association between hypertension and herbicide exposure, remand is required for a VA examination and opinion, as outlined further in the remand directives below.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, while on remand, all outstanding VA treatment records must be obtained.  Currently of record are VA treatment records from May 2009 to February 2011.  In a separate September 2015 claim, the Veteran referenced receiving VA treatment since July 2002.  As such, any records prior to May 2009 and from February 2011 must be obtained.    

Also, on the June 2010 VA Form 21-526, the Veteran identified private treatment for high blood pressure from Greensburg Medical Clinic (Dr. R.C.) and Greensburg Medic (Dr. V.T.).  The Board notes that some records are available from Dr. R.C. (received in May 2003) and are dated in January and February 2003, but the June 2010 VA Form 21-526 noted treatment from Dr. R.C. from April 2001 to July 2002.  In addition, at the April 2016 Board hearing, the Veteran stated that he "never even had my blood pressure checked after I got, until I had a bad spell" that was in "about '89 or '90'" and that when his blood pressure was taken "it was 200 over 100."  No private treatment records are available from 1989 or 1990.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from Greensburg Medical Clinic (Dr. R.C.), Greensburg Medic (Dr. V.T.) or related to a "bad spell" from 1989 or 1990, or to complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  This includes all VA treatment records prior to May 2009 and from February 2011.

2. Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include from Greensburg Medical Clinic (Dr. R.C.), Greensburg Medic (Dr. V.T.) or related to a "bad spell" from 1989 or 1990, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

3.  After completion of the steps above, afford the Veteran a VA examination with respect to his hypertension claim. 

The examiner must provide an opinion addressing the following:
Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury, to include presumed in-service herbicide exposure.

In this regard, the Board notes, and the examiner's attention is invited to, that the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached. 

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


